Name: Commission Regulation (EEC) No 1980/83 of 18 July 1983 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/36 Official Journal of the European Communities 19 . 7. 83 COMMISSION REGULATION (EEC) No 1980/83 of 18 July 1983 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2006/80 is hereby amended as follows : 1 . Under 'Greece', durum wheat is added to the inter ­ vention centre TIATPA'. 2. Under 'United Kingdom', the intervention centre ' Invergordon' is added for common wheat and barley. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 3 (8) thereof, Whereas Council Regulation (EEC) No 1145/76 (3) lays down the rules applicable for determining intervention centres for cereals ; Whereas the intervention centres were determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 1 808/82 Q ; whereas, following the consultation provided for in Article 3 (8) of Regulation (EEC) No 2727/75, the list of the said centres should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1983 in the United Kingdom and from 1 July 1983 in Greece. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 130, 19 . 5 . 1976, p. 8 . (4) OJ No L 197, 30 . 7. 1980, p. 1 .h OJ No L 201 , 8 . 7. 1982, p. 11 .